DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 Allowable Subject Matter
Claims 1-6, 8-14 and 16-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a method comprising, amongst other features, determining at least one property of an inner portion of the multiple concentric pipes using the first selected measurement; and determining at least one property of an outer portion of the multiple concentric pipes based on a second selected measurement and the at least one property of the inner portion of the multiple concentric pipes.
Regarding dependent claims 2-6 and 8, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 9, allowability is based in part with the prior art of record not showing or teaching a system comprising, amongst other features, determine at least one property of an inner portion of the multiple concentric pipes using the first selected measurement; and determine at least one property of an outer portion of the multiple concentric pipes based on a second selected measurement and the at least one property of the inner portion of the multiple concentric pipes.
Regarding dependent claims 10-14, 16 and 21, allowability is based on their dependencies from independent claim 9.
Regarding independent claim 17,  allowability is based in part with the prior art of record not showing or teaching an apparatus comprising, amongst other features, determine at least one property of an inner portion of the multiple concentric pipes using the first selected measurement; and determine at least one property of an outer portion of the multiple concentric pipes based on a second selected measurement and the at least one property of the inner portion of the multiple concentric pipes.
Regarding dependent claims 18-20 and 22-23, allowability is based on their dependencies from independent claim 17.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0160629 to Donderici et al. discloses coil antennas and related methods which provide azimuthal sensing of wellbore pipes that lie radially beyond the first or innermost wellbore pipe, that is, the ability to sense second, third, and further wellbore pipes concentrically arranged about the first wellbore pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858